Citation Nr: 1026751	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for esophageal dysomotility 
(esophageal condition).

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine (low back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to June 1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In January 2009, the Board remanded this case for further 
development, specifically to schedule VA examinations to 
determine to nature and etiology of any esophageal disability 
and/or low back disability.  In compliance with this remand, the 
Veteran underwent VA examinations for both his esophagus and his 
back in March 2009.  In response to the questions listed in the 
January 2009 remand instructions, the March 2009 back examiner 
provided a post-service history of the Veteran's back problems 
and rendered an opinion that the Veteran's current back disorder 
was not medically related to his in-service treatment for back 
pain.  Similarly, the March 2009 esophageal examiner rendered 
opinions that the Veteran's current gastroesophageal reflux 
disease/motility problems were not medically related to his 
military service or any type of military problems and that these 
conditions were not related to his service connected diabetes 
mellitus, insofar as diabetes does not cause motility problems.  
The Board interprets the examiner's phrasing of "related to" as 
including both causation and aggravation.  Thus VA complied with 
the January 2009 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  An esophageal condition was not present during service or for 
many years after service, is not causally related to the 
Veteran's military service, and is not causally related to the 
Veteran's service connected diabetes mellitus.

2.  A chronic back condition was not shown in service and 
competent medical evidence does not show that the Veteran's back 
condition is causally related to his military service.


CONCLUSIONS OF LAW

1.  An esophageal condition was not incurred in service and was 
not caused or aggravated by the Veteran's service connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

2.  A low back condition was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by a subsequent content-complying notice and readjudication 
of the claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran was 
provided VCAA notice in a February 2005 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  During the pendency of this appeal, the 
United States Court of Appeals (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective date 
of an award.  The Veteran was provided with notice consistent 
with Dingess in a March 2006 letter.  In February 2007 the 
Veteran received a SSOC.

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  Service treatment records, VA treatment records, VA 
medical examination results, private treatment records, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to assist.



Esophageal Condition Claim

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  In December 2002, the Veteran was found 
to have somewhat decreased peristalsis of the esophagus with a 
poor primary stripping wave.  In August 2004, the Veteran was 
found to have slightly decreased primary secondary stripping 
waves of the esophagus.  The evidence of record includes a 
diagnosis of chronic gastroesophageal reflux disease (GERD).  The 
March 2009 VA examiner specifically ruled out a diagnosis of 
esophageal motility due to the results of the 2004 motility 
studies.  Thus, the current disability requirement is met with 
regard to the Veteran's GERD.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Id.  The Veteran's service treatment 
records, including his January 1973 separation examination, show 
no complaints of or treatment for an esophageal condition.  
Records from October 1972 show complaints of epigastric pain; 
upon examination the Veteran's esophagus was found to be within 
normal limits.  With regard to the alternate requirement of an 
in-service injury, the Veteran contends that his current 
esophagus condition was caused by complications from an aircraft 
explosion in March 1957 at Lake Charles Air Force Base.  The 
service treatment records confirm that the Veteran suffered burn 
injuries to the neck and face in March 1957 due to an airplane 
fire.  Thus, this in-service injury requirement has been 
satisfied.

The third and final requirement for direct service connection is 
a nexus between an in-service injury or disease and the current 
disability.  Id.  The record does not contain a medical nexus 
opinion linking the Veteran's current GERD to his military 
service.  The March 2009 VA examiner opined that there was no 
evidence in the service treatment records to indicate that the 
Veteran's current GERD/motility problems with his esophagus were 
related to his military service.  To the extent that the Veteran 
himself contends that his current esophageal condition is related 
to service, specifically to the neck and face injuries he 
sustained as a result of the aircraft explosion in March 1957, it 
is now well established that a layperson is not considered 
capable of opining, however sincerely, in regard to causation of 
a disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus the nexus requirement 
of direct service connection is not satisfied and the claim fails 
on this basis.

Alternately, the Veteran had suggested that his current 
esophageal condition was caused by his service connected diabetes 
mellitus.  The March 2009 VA examiner found that the Veteran's 
current esophageal condition was less likely than not related to 
diabetes.  No other nexus opinion has been provided.  The 
Veteran's own unsupported speculations on this point are 
insufficient to counter the VA examiner's opinion.  Thus service 
connection for an esophageal condition secondary to service 
connected diabetes mellitus is not warranted.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The preponderance of the evidence is against the claim of 
entitlement to service connection for an esophageal condition.  
The benefit sought on appeal is accordingly denied since there is 
no reasonable doubt to resolve in the Veteran's favor.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Degenerative Disc Disease, Lumbar Spine, Claim

As noted above, direct service connection requires evidence of a 
current disability.  Davidson, 581 F.3d 1313.  In August 2004, a 
VA examiner diagnosed the Veteran with degenerative disc disease, 
degenerative joint disease and spinal stenosis.  The June 2005 VA 
examiner diagnosed the Veteran with degenerative disc disease of 
the lumbar spine, status postoperative correction.  The March 
2009 VA examiner diagnosed the Veteran with lumbosacral arthalgia 
status post fusion.  Thus the current disability requirement has 
been satisfied.

Direct service connection also requires competent and credible 
evidence of an in-service occurrence or aggravation of a disease 
or injury.  Id.  The Veteran's service treatment records show 
treatment for low back strain in July 1962.  This coincides with 
the Veteran's February 2005 statement that he injured his back 
loading and unloading airplanes.  The Veteran's service treatment 
records also show other reports of low back pain including notes 
from June 1958, March 1965 and July 1970.  However, the Veteran's 
January 1973 separation examination notes no back abnormality.  
Thus, the in-service injury requirement has been satisfied.

The third and final requirement for direct service connection is 
a nexus between an in-service injury or disease and the current 
disability.  Id.  The June 2005 VA examiner found that the 
problem with the Veteran's low back was less likely than not 
related to the back strain "incurred in 1965."  The March 2009 
VA examiner found that there was no factual basis for relating 
the Veteran's lumbar radiculopathy in 1996 to his low back strain 
in service and opined that is more likely than not that the 
Veteran's subsequent lumbar fusion and back pain are not related 
to his non-radicular low back strain that occurred approximately 
30 years prior in service.  As with above, the Veteran's 
unsupported speculation that that his current low back condition 
is related to service, including any of the complaints of back 
pain, is insufficient to counter the March 2009 VA examiner's 
opinion.  Furthermore, the record does not support a finding of 
continuity of symptomatology between the Veteran's current low 
back disorder and his military service.    The Veteran stated at 
his May 2008 hearing that he had back problems on and off since 
his military service.  The medical records show several years 
between complaints of back pain in service and no reports of back 
pain for decades after service.  At the time of his February 2005 
claim, the Veteran reported a recent onset of back pain, 
coinciding with his back surgery.  The intermittent bouts of back 
pain described in the record do not establish a chronic condition 
characterized by continuous symptoms.  Thus the nexus requirement 
of direct service connection is not satisfied and the claim fails 
on this basis.

The preponderance of the evidence is against the claim of 
entitlement to service connection for degenerative disc disease, 
lumbar spine.  The benefit sought on appeal is accordingly denied 
since there is no reasonable doubt to resolve in the Veteran's 
favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for esophageal dysomotility is denied.

Service connection for degenerative disc disease of the lumbar 
spine is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


